DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2,161,204 (hereinafter Shanley).
Regarding claim 1, Shanley discloses a flush toilet comprising a bowl (25) configured to receive excreta; at least one water discharge port (the port at the bottom of member 24) configured to discharge water into the bowl; a water supply path (21, 22, 23, 24) configured to supply the water from a water supply source to the water discharge port therethrough; and a backflow check structure (Fig. 2) provided for the water supply path and configured to check a backflow of the water running through the water supply path.  The backflow check structure (Fig. 2) having a water inlet port (defined by tapering portion 43) exposed to the air and directly communicating with the water discharge port; and a water outlet port (the circular port at the center of 35) configured to channel the water supplied from the water supply source toward the water inlet port, the water inlet port being arranged on a trajectory of the water running out 
	Regarding claim 2, the flush toilet of claim 1, wherein the water supply path has an expanded portion (the portion below member 44) between the water inlet port and the water discharge port, and the expanded portion has a larger channel cross section than a portion (44), located upstream of the expanded portion, of the water supply path.
	Regarding claim 3, the flush toilet of claim 1, wherein the backflow check structure includes, between the water outlet port and the water inlet port, at least one splash reducing portion (40) having a water passage port (where 42 is pointing) configured to pass the water running out through the water outlet port.
	Regarding claim 4, the flush toilet of claim 3, wherein the water passage port is formed to have a diameter that is equal to or greater than the water outlet port's diameter and equal to or less than the water inlet port's diameter (see Fig. 2).
	Regarding claim 5, the flush toilet of claim 1, wherein the water supply path includes a diameter decreasing portion (the decreasing diameter of tapering portion 43) having its diameter decreasing from the water inlet port (the port at the top of tapering portion 43) toward a downstream end (the end at the bottom of portion 43) of the water supply path.
	Regarding claim 6, the flush toilet of claim 1, further comprising a tilted surface (surface of tapering portion 43) formed around the water inlet port (the port at the bottom of portion 43) and tilted with respect to a horizontal plane.
	Regarding claim 7, Shanley discloses a flush toilet comprising a bowl (25) configured to receive excreta; at least one water discharge port (the port at the bottom 
	Regarding claim 8, the flush toilet of claim 7, wherein the water receiver has an overflow opening (the opening defined between housings 31a and 40), and a lower end (about the bottom end of 40) of the overflow opening is located below a lower end (bottom end of tapering portion 36) of the water inlet port.
	Regarding claim 9, the flush toilet of claim 8, further comprising a drained water receiver (39) configured to receive the water running out through the overflow opening.
	Regarding claim 10, the flush toilet of claim 7, further comprising at least one drain (44) configured to drain, into the bowl, the water that has run up in the water receiver.

	Regarding claim 12, the flush toilet of claim 1, wherein a center axis (the center horizontal axis of member 22) of a water outlet pipe (22) having the water outlet port is either tilted or perpendicular to a vertical line.
	Regarding claim 13, the flush toilet of claim 3, wherein the water supply path includes a diameter decreasing portion (the decreasing diameter of tapering portion 43) having its diameter decreasing from the water inlet port (the port at the top of tapering portion 43) toward a downstream end (the end at the bottom of portion 43) of the water supply path.
	Regarding claim 14, the flush toilet of claim 4, wherein the water supply path includes a diameter decreasing portion (the decreasing diameter of tapering portion 43) having its diameter decreasing from the water inlet port (the port at the top of tapering portion 43) toward a downstream end (the end at the bottom of portion 43) of the water supply path.
	Regarding claim 15, the flush toilet of claim 8, further comprising at least one drain (44) configured to drain, into the bowl, the water that has run up in the water receiver (31a).
	Regarding claim 16, the flush toilet of claim 4, further comprising a peripheral wall (where 31a is pointing) protruding from at least a part of a surrounding portion, 
	Regarding claim 17, the flush toilet of claim 3, wherein a center axis (the center horizontal axis of member 22) of a water outlet pipe (22) having the water outlet port is either tilted or perpendicular to a vertical line.
	Regarding claim 18, the flush toilet of claim 4, wherein a center axis (the center horizontal axis of member 22) of a water outlet pipe (22) having the water outlet port is either tilted or perpendicular to a vertical line.
Regarding claim 19, the flush toilet of claim 5, wherein a center axis (the center horizontal axis of member 22) of a water outlet pipe (22) having the water outlet port is either tilted or perpendicular to a vertical line.
Regarding claim 20, the flush toilet of claim 6, wherein a center axis (the center horizontal axis of member 22) of a water outlet pipe (22) having the water outlet port is either tilted or perpendicular to a vertical line.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/           Primary Examiner, Art Unit 3754